DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-088066, filed on April 27, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2019, March 29, 2021, and July 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Status of Claims
This Office action is in response to the amendment filed on November 15, 2021.  Claims 1-12 have been cancelled. New claims 13-20 have been added. Thus, claims 13-20 are pending and examined below. 


Response to Amendment
Applicant’s amendments regarding specification objections, filed November 15, 2021, with respect to informalities have been fully considered and are persuasive. The
objection of informalities has been withdrawn.


Response to Arguments

Applicant's arguments regarding claim rejections under 35 U.S.C. § 102 and
35 U.S.C. § 103, filed November 15, 2021 have been fully considered, but they are not persuasive.
	Examiner is of the opinion that new claims 13-20, based on a combination of elements of original claims 1-12, are sufficiently anticipated and rendered obvious with the previously cited prior art of Tomita, Wilson and Jones.
	With regard to applicant’s citation from paragraph [0164] of the specification of “In addition, it is possible to realize various staging covering a vast venue without large facility costs”, the ubiquity and versatility of smartphones inherently enables and 
	Examiner’s reconsideration of applicant’s amendment, for reasons articulated below, does not overcome a rejection under 35 U.S.C. § 102 and 103 with the previously prior art references.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
control unit in claims 13-14, and
communication unit in claims 13 and 18, and
operation execution unit in claims 13 and 18, and
changing unit in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	In claims 13-14, the limitation “control unit” is disclosed as control device 10 in figure 2, paragraph 33 of the specification filed.
In claim 13 and 18, the limitation “communication unit” which wirelessly receives the control command is disclosed as communication unit 28 in figure 2, paragraph 43 of the specification filed.
In claim 13 and 18, the limitation “communication unit” which outputs a radio wave is disclosed as communication unit 17 in figure 2, paragraph 37 of the specification filed.
In claims 13 and 18, the limitation “operation execution unit” is disclosed as operation execution part 202 in figure 3, paragraph 52 of the specification filed.
	In claim 13, the limitation “changing unit” is disclosed as changing part 103 in figure 3, paragraph 48 of the specification filed.


Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 5, should be changed to:
a control unit configured to generate a first control command including
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita (US-20170090848-A1).

Regarding claim 13, Tomita teaches event staging system comprising a first device attached to a first moving body, a second device, attached to a second moving body and a third device attached to a third moving body (see Tomita, Abstract, figure 1,  paragraphs 48 and 102, regarding optical content display system 100, exemplary of an event staging system, whereby, for example, an entry parade of a sport event or the like, a reference point apparatus 6 (a first device) can be attached to (worn by) a flag bearer or a staff member (a first moving body) and a light source 1 (a second device) configured in a shape of a cap is attached to a player (a second moving body)), and another reference point apparatus 6 (a component of a third device) can be attached to (worn by) a flag bearer or a staff member (a third moving body) and a light source 1 (a component of a third device) configured in a shape of a cap may also be attached to (worn by) the same person (the third moving body)), wherein the first device includes: a control unit configure to generate a first control command including operation control information for controlling operation of the second device (see Tomita, figure 1, paragraphs 48 and 69, regarding “reference point apparatuses 6 (first devices) transmit the reference point signals 7 (control commands) including the ID information thereon at the certain timings generated by the timing generation circuits 62 (control unit)”); a communication unit configured to output a radio wave of a predetermined intensity and wirelessly transmit the first control command within a distance range where the radio wave of the predetermined intensity reaches (see Tomita, figures 1 and 6, paragraphs 48 and 66-67, regarding “transmitter (or a transmission circuit) 66 (communication means) that superimposes the ID information upon a signal such as a radio wave, light, or an acoustic wave”, whereby the (wirelessly) transmitted reference point signal 7 (control command) from the reference point apparatus 6 (first device) is used by the distance calculation circuit 44 of light source 1 (second device) to determine their relative distance, so that the transmitter (of the first device) could therefore be said to transmit a control command within a distance range reachable by the radio wave); and a changing unit configured to change operation of the second device; wherein the second device includes: a communication unit configured to wirelessly receive the first control command (see Tomita, figures 1 and 6, paragraphs 48, 66-67, and 69, regarding “position detection unit 4 of the light source 1 (second device) includes a receiver (or a receiving circuit) 41”, and “receives the reference point signals 7 (control commands) wirelessly from the reference point apparatuses 6 (first devices)”); an (see Tomita, figure 1,  paragraphs 48-50 and 69, regarding “Each of the light sources 1 (second devices) includes a display device 2 that emits light for displaying contents, a control circuit 3 (operation execution means) that controls the display of the display device 2, a position detection unit 4 that detects a position of the light source 1, and a storage unit 5 storing information regarding display of the light source 1”, whereby the wirelessly received reference point signals 7 (control commands) determine the operation to be executed by the control circuit 3 of light source 1 (second device))changing; a control unit configured to generate a second control command including operation control information for controlling operation of the third device (see Tomita, figure 1,  paragraphs 48 and 69, regarding “reference point apparatuses 6 (third device component) transmit the reference point signals 7 (control commands) including the ID information thereon at the certain timings generated by the timing generation circuits 62 (control unit)”); and a communication unit configured to output a radio wave of a predetermined intensity and wirelessly transmit the second control command within a distance range where the radio wave of the predetermined intensity reaches (see Tomita, figure 1,  paragraphs 48 and 69, regarding “reference point apparatuses 6 (third device component) transmit the reference point signals 7 (control commands) including the ID information thereon at the certain timings generated by the timing generation circuits 62 (control means)”); wherein the third device includes: a communication unit configured to wirelessly receive the second control command (see Tomita, figures 1 and 6, paragraphs 48, 66-67, and 69, regarding “position detection unit 4 of the light source 1 (third device) includes a receiver (or a receiving circuit) 41”, and “receives the reference point signals 7 (control commands) wirelessly from the reference point apparatuses 6”); and an operation execution unit configured to execute operation according to the operation control information included in the wirelessly received second control command (see Tomita, figure 1,  paragraphs 48-50 and 69, regarding “Each of the light sources 1 (third device component) includes a display device 2 that emits light for displaying contents, a control circuit 3 (operation execution unit) that controls the display of the display device 2, a position detection unit 4 that detects a position of the light source 1, and a storage unit 5 storing information regarding display of the light source 1”, whereby the wirelessly received reference point signals 7 (control commands) determine the operation to be executed by the control circuit 3 of light source 1 (third device component)), and wherein when the operation of the second device is changed by the changing unit, the control unit of the first device generates the first control command including operation control information for changing a content of the operation control information of the second control command to be generated by the control unit of the second device; the operation execution unit of the second device changes the content of the operation control information of the second control command to be generated by the control unit of the second device according to the operation control information of the first control command; and the control unit of the second device generates the second control command containing the operation control information having the changed content (see Tomita, figure 1, paragraphs 48-51, 69, 102, and 105, regarding a light source 1 (second device) “receives the reference point signals 7 (control commands), including the ID information thereon at the certain timings generated by the timing generation circuits 62 (control means), wirelessly from the reference point apparatuses 6 (first devices)”, whereby, for example, a movement of a first device at certain timings can enable a change of operation of the second device by eliciting either a modified content information 8 via instruction apparatus 70, a change in position, or a combination of both, resulting in a change of illumination instructions (operation control information) as referenced (matched) by the second device’s position, and simultaneously, light source 1 of third device may also receive the reference point signals 7 (control commands) of reference point apparatus 6 (first device) so that a change in content (illumination instructions is also realized and affected by the first device, and furthermore, light source 1 (of second device) may also receive reference point signals 7 (control commands) from third device that can change the operation control information (content) to be executed by the second device).

Regarding claim 14, Tomita teaches an event staging system as claimed in claim 13, including, wherein the control unit of the first device generates the first control command further including an identifier of the second device (see Tomita, figure 1,  paragraphs 48-51, 69, and 102, regarding “reference point apparatuses 6 (first devices) transmit the reference point signals 7 (control commands) including the ID information thereon at the certain timings generated by the timing generation circuits 62 (control means)”, whereby, for example, two  reference point apparatuses 6, one movable (a first device) and the other fixed (a component of a second device), will have the light source 1 (a component of the second device) receive the reference point signals 7 (control commands) of the first device with an identifier to match, via a derived position (identifier) of the second device’s content information 8 to retrieve and execute (the matching) operation control information designated for the (current) position (identifier) of the second device); the control unit of the second device generates the second control command further including an identifier of the third device (see Tomita, Abstract, figure 1,  paragraphs 48 and 102, regarding, a reference point apparatus 6 (a component of a third device) can be attached to (worn by) a flag bearer or a staff member (a third moving body) and a light source 1 (a component of a third device) configured in a shape of a cap may also be attached to (worn by) the same person, whereby, for example, the person with the third device can be stationary (fixed) while a moving light source 1 (a second device) can receive reference point signals 7 (control commands) from reference point apparatus 6 (a component of third device) with an identifier to match, via a derived position (identifier) of the second device’s content information 8 to retrieve and execute (the matching) operation control information designated for the (current) position (identifier) of the second device); when an identifier included in the wirelessly received control command matches an identifier of the second device, the operation execution unit of the second device executes operation according to the operation control information included in the wirelessly received control command; and when an identifier included in the wirelessly received control command matches an identifier of the third device, the operation (see Tomita, figures 1 and 6,  paragraphs 48-49, 51, 66-67, and 69, regarding content information 8, “data indicating correspondences between the position (identifier of devices to be controlled) of the light source 1 (second or third devices) and display data indicating a part of a content displayed at that position”, whereby illumination instructions (operation control information) are referenced (matched) by the controlled device’s identifier (position) as determined by position calculation circuit 45 upon wirelessly receiving reference point signals 7 (control commands) from reference point apparatuses 6 (first and third devices).

Regarding claims 18-19, independent claim 18 is a computer program, implemented in a computer with multiple CPU’s, performing the identical functions of the event staging system of independent claim 13, and similarly, dependent claim 19 of independent claim 18 is also performing the identical functions corresponding to dependent claim 14 of independent claim 13, therefore claims 18-19 are also rejected under 35 U.S.C. § 102(a)(1) for the same respective rationale as claims 13-14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US-20170090848-A1), in view of Wilson (US-7697925-B1).

Regarding claim 15, Tomita teaches an event staging system as claimed in claim 13, wherein the event staging system is for a concert venue (see Tomita, Abstract, figure 15, paragraphs 48, 97, 102, and 128 regarding “The optical content display system (event staging system) in the present disclosure is effective as a staging apparatus in an event such as a concert or a sport”, an example of a concert venue). 
Tomita does not teach wherein the operation execution unit of the third device executes operation related to at least any one of staging including a light emission of a 
However, Wilson teaches wherein the operation execution unit of the third device executes operation related to at least any one of staging including a light emission of a screen or light, a change of a light emission color, a character and image display, a vibration generation or a sound output (see Wilson, Abstract, figure 1, paragraphs 10-11, regarding a light show system utilizing “a personal wireless handset 10 (smartphone) operates as part of a cellular telecommunications network such as a PCS network. It includes a visual display 11 (such as a backlit LCD display or a TFT display) for acting as a light show illumination source to generate a light show action such as a color element 12 (shown as a solid red panel), preferably having a selectable color and a selectable intensity under control of a light show application program. Color element 12 shines outward at 13 to be seen as a part of the overall light show being coordinated by an event sequence stored in handset 10. A speaker 14 is provided in handset 10 in order to emit sound 15 in coordination with the light show”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the event staging system in Tomita to further comprise the smartphone in Wilson because this would further enhance the operational efficiency and robustness of the event staging system by reducing or eliminating altogether the need to provide participants with illumination (third) devices as smartphones are ubiquitous and carried by most people.

Regarding claim 20, independent claim 18 is a computer program, implemented in a computer with multiple CPU’s, performing the identical functions of the event staging system of independent claim 13, and similarly, dependent claim 20 of independent claim 18 is also performing the identical functions corresponding to dependent claim 15 of independent claim 13, therefore claim 20 is also rejected under 35 U.S.C. § 103 for the same respective rationale as claim 15.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US-20170090848-A1), in view of Wilson (US-7697925-B1), and further in view of Jones (US-20120044710-A1).

Regarding claim 16, Tomita teaches the event staging system as claimed in claim 13, wherein the event staging system is for a concert venue, wherein the first device is attached to an artist (see Tomita, Abstract, figure 15, paragraphs 48, 97, 102, and 128 regarding “The optical content display system (event staging system) in the present disclosure is effective as a staging apparatus in an event such as a concert or a sport”, whereby a “reference point apparatus 6 (first device) may be worn by a person”, such as, for example, an artist or performer, and “may move in a crowd of people (audience) who wear the light sources 1 (other devices) in accordance with the movement of the crowd).
Tomita does not teach wherein the second device is attached to a balloon thrown into audience seats.
However, Jones teaches wherein the second device is attached to a balloon thrown into audience seats (see Jones, Abstract, figure 1, paragraphs 13 and 52, regarding “an aerially deployed illumination system with remote, automatic capability (of executing operation related to the flying), wherein the aerial deployment system is a UAV which can be programmed or remotely commanded (second device) to illuminate a designated stationary or geographic area”, where, for example, the area may be above an audience of a concert venue, and in another embodiment ,the “UAV” may be “a maneuverable balloon-based (lighter than air) craft”, capable of delivering an attached payload, such as an illumination device)
Furthermore, Tomita does not teach wherein the third device is a smartphone attached to the audience; wherein the operation execution unit of the smartphone executes operation related to at least any one of staging including a light emission of a screen or light, a change of a light emission color, a character and image display, a vibration generation or a sound output.
However, Wilson teaches wherein the third device is a smartphone attached to the audience; wherein the operation execution unit of the smartphone executes operation related to at least any one of staging including a light emission of a screen or light, a change of a light emission color, a character and image display, a vibration (see Wilson, Abstract, figure 1, paragraphs 10-11, regarding a light show system utilizing “a personal wireless handset 10 (smartphone) operates as part of a cellular telecommunications network such as a PCS network. It includes a visual display 11 (such as a backlit LCD display or a TFT display) for acting as a light show illumination source to generate a light show action such as a color element 12 (shown as a solid red panel), preferably having a selectable color and a selectable intensity under control of a light show application program. Color element 12 shines outward at 13 to be seen as a part of the overall light show being coordinated by an event sequence stored in handset 10. A speaker 14 is provided in handset 10 in order to emit sound 15 in coordination with the light show”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the event staging system in Tomita to further comprise the smartphone in Wilson and the flying object (UAV/drone/balloon) in Jones because this would further enhance the operational efficiency and robustness of the event staging system by reducing or eliminating altogether the need to provide participants with illumination (second) devices as smartphones are ubiquitous and carried by most people and a flying object hosting/delivering a third device provides additional illumination projections and viewing to areas that would not be able to be accommodated by ground-based illumination (second) devices carried or worn by participants.

Regarding claim 17, Tomita teaches the event staging system as claimed in claim 13, wherein the event staging system is for a concert venue, wherein the first device is attached to an artist (see Tomita, Abstract, figure 15, paragraphs 48, 97, 102, and 128 regarding “The optical content display system (event staging system) in the present disclosure is effective as a staging apparatus in an event such as a concert or a sport”, whereby a “reference point apparatus 6 (first device) may be worn by a person”, such as, for example, an artist or performer, and “may move in a crowd of people (audience) who wear the light sources 1 (other devices) in accordance with the movement of the crowd).
Tomita does not teach wherein the second device is attached to a flying object flying over an audience.
However, Jones teaches wherein the second device is attached to a flying object flying over an audience (see Jones, Abstract, figure 1, paragraph 13 regarding “an aerially deployed illumination system with remote, automatic capability (of executing operation related to the flying), wherein the aerial deployment system is a UAV which can be programmed or remotely commanded (second device) to illuminate a designated stationary or geographic area”, where, for example, the area may be above an audience of a concert venue).
Furthermore, Tomita does not teach wherein the third device is a smartphone attached to the audience; wherein the operation execution unit of the smartphone executes operation related to at least any one of staging including a light emission of a 
However, Wilson teaches wherein the third device is a smartphone attached to the audience; wherein the operation execution unit of the smartphone executes operation related to at least any one of staging including a light emission of a screen or light, a change of a light emission color, a character and image display, a vibration generation or a sound output (see Wilson, Abstract, figure 1, paragraphs 10-11, regarding a light show system utilizing “a personal wireless handset 10 (smartphone) operates as part of a cellular telecommunications network such as a PCS network. It includes a visual display 11 (such as a backlit LCD display or a TFT display) for acting as a light show illumination source to generate a light show action such as a color element 12 (shown as a solid red panel), preferably having a selectable color and a selectable intensity under control of a light show application program. Color element 12 shines outward at 13 to be seen as a part of the overall light show being coordinated by an event sequence stored in handset 10. A speaker 14 is provided in handset 10 in order to emit sound 15 in coordination with the light show”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the event staging system in Tomita to further comprise the smartphone in Wilson and the flying object (UAV/drone) in Jones because this would 
further enhance the operational efficiency and robustness of the event staging system by reducing or eliminating altogether the need to provide participants with illumination (second) devices as smartphones are ubiquitous and carried by most people and a 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661 

February 12, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661